—In an action for a divorce and ancillary relief, the plaintiff husband appeals from (1) an order of the Supreme Court, Kings County (Yancey, J.), dated February 26, 2002, which, inter alia, granted the motion of the defendant wife pursuant to Domestic Relations Law § 244 for leave to enter a judgment for certain child support and maintenance arrears, and (2) a judgment of the same court, entered March 8, 2002, which is in favor of the defendant wife and against him in the principal sum of $14,565.50.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the defendant wife.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action (see Matter of Aho, 39 NY2d 241 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The Supreme Court properly granted the defendant’s motion for leave to enter a judgment for certain child support and maintenance arrears which were due and owing to her (see Domestic Relations Law § 244; Wolf son v Public Adm’r of Nassau County, 282 AD2d 743, 744 [2001]; Felton v Felton, 175 AD2d 794, 795 [1991]).
The plaintiff’s remaining contentions are without merit. Goldstein, J.P., Adams, Townes and Crane, JJ., concur.